DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/20/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-15, 18 and 19
Withdrawn claims: None
Previously cancelled claims: 16, 17 and 20
Newly cancelled claims: None
Amended claims: 1-3, 9, 10, and 18
New claims: 21-23
Claims currently under consideration: 1-15, 18, 19, and 21-23
Currently rejected claims: 1-15, 18, 19, and 21-23
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590) in view of Cale et al. (U.S. 2007/0172548 A1).
Regarding claim 1, McCarthy et al. discloses a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43) in the form of casein/whey protein aggregates having an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27), wherein the product is prepared by a 
McCarthy et al. does not specifically disclose the food product as being an evaporated milk having a total solids content of 10-30 wt%.
However, Cale et al. discloses an evaporated milk product ([0020], [0006]) with a total solids content of 12-40 wt% ([0023]) that comprises a denatured protein component ([0022]).
It would have been obvious to one having ordinary skill in the art to incorporate the fat replacer of McCarthy et al. into an evaporated milk. First, McCarthy et al. discloses the fat replacer as being in beverages, cheese sauces, and desserts (C14, L65 – C15, L1), as well as a dry dairy solids composition for reconstitution in a fluid mixture for use in a frozen dessert (C13, L8-L10). A skilled practitioner would be motivated to consult an additional reference, such as Cale et al., for further instruction related to such types of food products, especially as related to intermediate milk products (such as evaporated/concentrated milk) that are commonly used in subsequent finished products. Since Cale et al. indicates that the concentrated milk disclosed therein likewise comprises what is interpreted as being a denatured protein component ([0022]), the incorporation of the fat replacer of McCarthy et al. into an evaporated milk product, such as that of Cale et al., would be obvious to a skilled practitioner.
As for claim 2, Cale et al. discloses the total milkfat content is 1-15 wt% by total weight of the evaporated milk ([0033], [0036], where using whole milk containing 3.25% fat as a starting material would result in an evaporated milk with a fat content falling within the claimed range).
As for claim 3, Cale et al. discloses the concentrated milk comprises a total solids content of about 12-40% and at least about 8.5% protein ([0023]), which results in a milk protein content 
As for claim 4, Cale et al. does not disclose the evaporated milk as comprising a thickener ([0042], where addition of starches, maltodextrin, and gums is optional).
As for claim 5, Cale et al. discloses the evaporated milk as being a full fat milk ([0036]).
As for claim 6, Cale et al. does not disclose the evaporated milk as comprising a thickener ([0042], where addition of starches, maltodextrin, and gums is optional). As for viscosity, Cale et al. discloses the product has a viscosity of about 70-4000 mPa ([0045]), which is considered to render the claimed viscosity of 50-140 mPas at a shear rate of 100 s-1 obvious.
As for claim 7, Cale et al. discloses the evaporated milk as being skim milk ([0036]).
As for claim 8, Cale et al. does not disclose the evaporated milk as comprising a thickener ([0042], where addition of starches, maltodextrin, and gums is optional). As for viscosity, Cale et al. discloses the product has a viscosity of about 70-4000 mPa ([0045]), which is considered to render the claimed viscosity of 20-80 mPas at a shear rate of 100 s-1 obvious.
Regarding claim 9, McCarthy et al. discloses a process for preparing a fat replacer (C8, L37-L38) comprising the steps of (i) providing a raw milk (i.e., skim milk that has not been evaporated or concentrated) (C9, L38-L47) that comprises caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C8, L49-L51); (ii) homogenizing the solution (C4, L34-L38; C7, L55-L57); (iii) adjusting the pH of the milk to within the range of 5.7-6.4 (C9, L49-L50); (iv) subjecting the milk to heat sterilization at a temperature above 100°C (C10, L59-L61; C11, L6-L10), where the heat sterilization may occur as a last step (C14, L31-L34) such 
McCarthy et al. does not specifically disclose the milk as being an evaporated milk or the milk as being at a temperature below 25°C.
However, Cale et al. discloses that concentrated milk is also known as evaporated milk ([0006]), where the concentrated milk may be obtained via ultrafiltration ([0007]).
It would have been obvious to one having ordinary skill in the art to perform the method of McCarthy et al. on evaporated milk. Since Cale et al. teaches that evaporated milk is functionally equivalent to concentrated milk ([0006]), where such a product may be produced via ultrafiltration or evaporation ([0007]), the substitution of evaporated milk in place of the ultrafiltration milk of McCarthy et al. would be obvious due to the two components being known equivalents. MPEP 2144.06 II.
As for the starting temperature, McCarthy et al. does not indicate any starting temperature, which would indicate that the starting material is at room temperature of roughly 22-25°C. Providing the starting milk at a temperature below 25°C would thus be obvious.
As for claim 10, McCarthy et al. discloses the pH as being adjusted to within the range of 5.9-6.4 (C9, L49-L50; C10, L24-L25).
As for claims 11 and 12, McCarthy et al. discloses that the “temperature for such denaturing is not narrowly critical” and may be up to 100°C or more (C11, L6-L10). The reference also states: “[t]he time at these temperatures is also not narrowly critical” (C11, L10-L12). McCarthy et al. further teaches a preference for continuous high temperature-short time pasteurization over batch low temperature-long time pasteurization (C2, L34-L40). Cale et al. teaches that UHT may be used for the sterilization step ([0051]).
As for claim 13, Cale et al. discloses the sterilization process as occurring at a temperature of 135-150°C (specifically, about 118-145°C) ([0044]).
As for claim 14, Cale et al. discloses the sterilization process time as being from 2-30 seconds (specifically, about 1.5 seconds -15 minutes) ([0044]).
As for claim 15, McCarthy et al. discloses that the solution “after denaturation and before or after cooling and before or after neutralization, may be pasteurized” (C14, L31-L34). McCarthy et al. thus indicates that pasteurization (i.e., the heat sterilization step) may occur immediately after denaturation (i.e., the pH adjustment step), such that the milk is not subjected to a heat treatment step between the pH adjustment step and the heat sterilization step.
As for claim 21, McCarthy et al. discloses the aggregates as having an average diameter d(4,3) of 14-36 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27).
As for claim 22, McCarthy et al. discloses that the ratio of the caseins to whey protein may be 2:1 (C3, L38-L43), which equates to a ratio of casein to whey of 67:33. The claimed range of ratios includes a ratio of casein to whey of 70:30. MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Because the disclosed range is close to the claimed range, the disclosed range is sufficient to deem the claimed ratio of 70:30 obvious. Such a conclusion is further supported by the instruction in McCarthy et al. that “the casein can protect the present protein agglomerates even when the desolubilized casein in the co-formed agglomerates is over a wide ratio of whey protein to casein protein” (C3, L29-L32).
As for claim 23, McCarthy et al. discloses the pH of the liquid cream as being adjusted to within the range of 6.2-6.4 (C9, L49-L50).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590).
Regarding claim 18, McCarthy et al. discloses a food product (C14, L65 – C15, L9) comprising a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43) in the form of casein/whey protein aggregates having an average diameter d(4,3) of 1-80 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27), wherein the product is prepared by a process in which any homogenization occurs before heat sterilization treatment (C14, L31-L34, where pasteurization preferably occurs “as a last step”). Though McCarthy et al. does not explicitly disclose the intermediate product as being an evaporated milk, the disclosure that the fat replacer component may be produced from ultrafiltered skim milk (C9, L44-L47), is adequate to deem the intermediate product obvious, especially where the final food/beverage product is not required to retain any attributes of the evaporated milk intermediate product. Similarly, the claimed total solids content of the evaporated milk does not provide any real limitation to the claim, since the food product is not required to comprise any particular amount of evaporated milk. Claim 18 is effectively a product-by-process claim as related to the limitations pertaining to the intermediate evaporated milk component, where the claim is analyzed for patentability only on the basis of the claimed overall product. MPEP 2113 I. Therefore, the disclosure of McCarthy et al. is considered to render the claimed food product obvious.
As for claim 19, McCarthy et al. discloses the food product as being a soup or a coffee whitener (i.e., enhancer) (C14, L65 – C15, L1).
Double Patenting
Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending Application No. 16/311,777 Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims merely require a food/beverage product comprising an intermediate cream or evaporated milk containing proteins with effectively the same (or at least overlapping) limitations regarding the casein to whey ratio and the mean particle size. Requiring the composition to be a food product that comprises the intermediate products renders any distinguishing features between the cream and the evaporated milk negligible as the intermediate products would presumably be subsumed into the food product. Also, since no concentration of the evaporated milk is required in the food product, the claimed solids content is essentially immaterial. The two dependent claims then largely require the same food products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 1 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-15 over McCarthy et al. and Cale et al.; and claims 18 and 19 over McCarthy et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the cited references do not disclose or suggest a process wherein any homogenization is before the heat sterilization treatment as presently required (Applicant’s 
However, McCarthy et al. plainly states: “While not necessary, the agglomerates in the aqueous mixture, after denaturization and before or after cooling and before or after neutralization, may be pasteurized, preferably as a last step.” (C14, L31-L34). Thus, even though McCarthy et al. teaches an earlier heating step performed for the purpose of dissolving ingredients and partially denaturing whey protein (C10, L59-L61), the reference clearly teaches that the pasteurization step, which is equivalent to the “heat sterilization step” of Applicant’s argument, may be performed as a last step. A heat sterilization step performed as a last step would necessarily occur after homogenization, which contradicts Applicant’s characterization of the reference and thus renders Applicant’s arguments unpersuasive.
Applicant then argued that Cale et al. does not remedy the alleged deficiency of McCarthy et al. (Applicant’s Remarks, p. 7, ¶¶4-5).
However, Examiner maintains that McCarthy et al. teaches the performance of a heat sterilization step after a homogenization step and that Cale et al. is adequate for all that is relied on as related to its disclosure of various ingredient concentrations. Applicant’s argument is unpersuasive.
The rejections of claims 1, 9 and 18 have been maintained herein.
The rejections of claims 2-8, 10-14 and 19, which depend from claims 1, 9, and 18, variously, and are rejected based on the same prior art, are additionally maintained herein.
Double patenting: Applicant requested the rejections be held in abeyance until such time as allowable subject matter is identified (Applicant’s Remarks, p. 9, ¶4).
Applicant’s comments are noted. The double patenting rejections are maintained herein.
Co-pending application 15/538,135 was abandoned, thus obviating any potential consideration of double patenting rejections in view of that application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-15, 18, 19, and 21-23 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793